25.1

5.2

3.3

ARTICLE 25

Danger to Persons, Property or Environment

If any.works or installations erected by Licensee or any operations conducted by
Licensee endanger or may endanger persons or third party property ‘or cause
pollution ér harm wildlife or the environment to a degree unacceptable to
Government in accordance with international environmental standards and local
circumstances, the Licensee shall take appropriate remedial measures approved by
Government within a reasonable period and to repair as far as it is reasonably
possible any damage to the environment so caused. If, and to the extent necessary
for this purpose, Licensee shall discontinue Petroleum Operations in whole or in
part until Licensee has taken such remedial measures or has repaired any damage.
In the event that Licensee fails to take the appropriate remedial measures within a
reasonable time period, the Government may, after consultation with Licensee,
carry out such remedial measures for Licensee's account.

Before commencing any works or operations hereunder, or recommencing any
works or operations which have been discontinued for more than three (3)
Calendar Months, in any part of the Contract Area which includes the area of a
National Park or Game Reserve (as so designated under applicable Uganda law),
Licensee shall consult with the Government regarding the nature and extent of the
work or operations to be conducted in such areas taking into consideration Good
Oilfield Practices. In carrying out such works and operations in such areas,
Licensee shall give due regard to the importance of minimising the damage and
disturbance to the environment and wildlife and, where any damage or disturbance
would result, shall take all reasonable steps to limit the extent of the damage or
disturbance so caused :

In the event of protest from responsible concemed third parties within or outside

Uganda regarding the conduct of Petroleum Operations in any National Park or Game
Reserve and the consequent effects ipon the environment or wi Idlife, the Government
and Licensee shall meet to determine what if any action should be taken.

56 -
25.6

25.4

,
THE REPUBLIC OF UGANDA

The Licensee shall:

(a) conduct the Petroleum O;

conservation of the natura
environment;

perations in a manner likely to promote
I resources of Uganda and the protection of
(b) employ the most advan
damage which may be caused by Petroleum Operations, and for j
minimisation of the effect of Petroleum Operations on adjoining |
neighbouring lands: and

nced techniques for the Prevention of environmen

(c) Implement the Proposals contai:
Prevention of pollution and
the treatment of Wastes, the: safeguarding of
Progressive reclamation and rehabilitation of |,

ands disturbed by petrolew,
production,

The Licensee undertakes, for the Purposes of this Agreement, to take all necessar
and adequate steps

(a)

to ensure adequate compensation for injury to persons or damage 4
Property caused by the effect of the Petroleum Operations; and

(b) to avoid irremediable

nvironmental damage to the Contract Area and
adjoining or neighbouring lands, |

necessary and reasonable
the effects hereof,

the Licensee shall take all
lure or contravention and

Study carried out in accordance with Clause 25.8. ‘The Licensee shall notify the
Minister in writing of the nature of the measures and methods finally determined by
the Licensee and shall cause such measures and methods to be reviewed from time to

; appropriate regulatory or other action where Petroleum Operations pose a material
-danger to public health and safety or may result in Significant irreversible damage to

25.8 The Licensee shall cause a consulting firm or individuals of international standing
to carry out environmental impact studies (together with the updating of the latter
referred to in Clause 25.11 ), in order

(a) to determine the prevailing situation relating to the environment, human
beings, wildlife or marine life in the Contract Area and in the adjoining or
neighbouring areas at the time of the studies; and

(b) to establish what the effect will be on the environment, human beings,
wildlife or marine life in the Contract Area in consequence of the
Petroleum Operations to be undertaken under this Agreement, and to
submit for consideration by the Parties measures and methods
contemplated in paragraph 25.7 for minimising environmental damage and
carrying out site restoration in the Contract Area.

25.9 The timing of the above studies shall be determined by the Minister.
25.10 Such studies shall be updated and submitted to the Minister:

() with each application for a subsequent Production Licence (such updated
study to form part of its Development Plan relating thereto); ;

(ii) with each application for a renewal of the Exploration Licence under
Article 3.2, or for relinquishment under Article 25}

(iii) not less than three months prior to the termination of the Exploration
Licence; and
~o~-~7 may request in the light of

~— “swatened environmental damag
the Petroleum Operations, STA
a : :

25.11 The Studies mentioned in Clause 25.8 shall contain
' Buidelines to be followed in Order to

} (a) access Cutting;
(b) clearing and timber salvage;
(c) wildlife and habitat Protection;
(d) fuel Storage and handling;
(©) useof. explosives;
(H canips and Staging areas;
(g) liquid and solid waste disposal;
(h) cultural and archacological Sites;
(i) Selection of drilling Sites;
(j) terrain Stabilisation; _ coneeser eee
(k) Protection of freshwater horizons;

‘ Paced ()) blowout Prevention plan;
flaring during completion and testing Of gas and oj] wells;
(n) well abandonment;
(o) rig dismantling and site completion;
(p) reclamation for abandonizent; and
(9) noise contro],

25.12 In.addition to the studies mentioned in paragraph 25.8, the Licensee shall include
in each Work Programme and Budget to be submitted annually to the Minister in
accordance with Article 6, and in any amendment thereto, an environmental impact
Statement relating to the work to be undertaken as provided in that document and
feporting on work undertaken in accordance with the preceding Work Programme.
The Licensee will also, on a regular basis report how environmental matters are being
addressed with respect to the Environmental Impact Statement and any new aspects
that come up during the operations that may not have been envisaged at the time of
the Environment Impact Assessment.

25.13. The Licensee shall ensure that:

(a) Petroleum Operations are carried out in an environmentally acceptable and
safe manner consistent with good international industry practice and
applicable laws and that such Operations are properly monitored;

(b) the pertinent completed environmental impact studies are made available
to its employees and to its Sublicensees to develop adequate and proper

(c) ° any agreement entered into between the Licensee and its Sublicensees
relating to the Petroleum Operations shall include the terms set out in this

: under this Agreement.
5.14 The Licensee shall, before carrying out any drilling, prepare and submit for review
by the: Minister an o11 spill and fire contingency plan designed to achieve rapid

and effective emergency response in the event of an oil spill or fire.

5.15 In the event of:

THE REPUBLIC, OF UGANDA : j

or" acciderit arising from Petroleum Operations

environment, the Licensee Shall forthwith noti
Minister accordingly,

fy the
(b) 4ny fire or oj] Spill, the Licensee shal] Promptly implement the
relevant Contingency Plan; ang
(c) any other. ¢ etgency or ident arising from the Petroleum
Petations affecting the environment, the Licensee Shall take Such
action as m, . t a ry in acco, it
tnterational Petroleum industry p

y terms Contained in this Tticle Within a
T the Minister under any such terms, the inister may, afler
8iving the Licensee SOnable ICE, take ANY action Which May be Necessary to
ensure compliance With such term, and Ver, immediate}, ifter having
Such action, alj ©xpendi incurred in With si action from the
Licensee together With such Interest as may be ‘ermined in Accordance with
Section 1 fA, this Agreement,
25.17 The Licen, ex,

(a) Temove all uipment ang installation the Contract Area ©
telinquisheg area in a Agreed with the Minister in terms of
an abandonment or decommissio, ing plan;
©) take all action Necessary to Prevent hazards fo human life or to
ry
Property Of others or the environment; and
(c)
ARTICLE 26

Arbitration

sny dispute arising under the Agreement whith cannot be settled amicably within

* sxty (60) days, shall be referred to Arbitration jn accordance with the United
‘ations Commission for International Trade Law (UNCITRAL) Arbitration
ules. The arbitration shall be conducted by three (3) arbitrators appointed in
scordance with the said Rules. The said arbitration shall take place in London,
ngland. Judgement on the award rendered may be entered in any court having
trisdiction or application may be made in such court for a judicial acceptance of
se award and an order of enforcement, as the case may be. The Arbitration award
1all be final and binding on the Partics to this Agreement.

ny matter in dispute between the Government and Licensee arising under
uagraphs 5.4, 7.6, 10.3, 15.2 and 35.2 may, at the election of either of such
uties by written notice to the other, be referred for determination by a sole
‘pert to be appointed by agreement between the Government and Licensee. If
¢ Government and Licensee fail to appoint the expert within sixty (60) days
ler receipt of such written notice, either of such partics may have such expert
»pointed by the then President of the Institute of Petroleum (London). If the
oresaid President shall be disqualified to act by reason of professional, personal

social interest or contract with the parties in dispute or their Affiliated
ompanies, the next highest officer for the time being of said Institute of
4roleum, who is not disqualified shall act in lieu of said President. No person
all be appointed to act as an expert under this section:

unless he shall be qualified by education, experience and training to
determine the subject matter in dispute; or =

) — if at the time of his appointment or at any time before he makes his
determination under such an appointment, he has or may have some
interest of duty which conflicts or may conflict with his function under
such appointment. :

‘e expert shall render his decision within (60) days after the date of this
pointment, unless the Parties otherwise agree. In rendering his decision, the
pert shall do so within the context of the provisions of this Agreement, the Act
d the standards of Good Oilfield Practices, The decision of the expert shall be

ARTICLE 29

Annual Surface Rentals

29.1 Licensee shall pay an annual charge in respect of surface rentals for the area
subject to an Exploration Licence or any Production Licence granied hereunder as 4
follows:

(a) annual surface rental for the area which remains subject to an Exploration
Licence:
‘
(i) First Exploration Period:
US$2.50 per square kilometer or part thereof;

(ii) Second Exploration Period:
USSS5.00 per square kilometer or part thereof;

(iii) Third Exploration Period:
US$7.50 per square kilometre or part thereof.

‘(b) Annual surface rental in respect of a Development Area subject to a
Production Licence: US$500.00 per square kilometre or part thereof.

29.2 Annual surface rentals payable pursuant to this Article shall be paid to the
Government in advance and without demand commencing with the date on
which the Licence or any renewal thereof is granted and thereafter on each
anniversary of such date during the term of said Licence. No rebates of surface
renials shall be made by the Government in respect of any area which ceases to

~ be subject to a Licence mid-year.

29.3 Annual surface rentals do not replace other charges that ay be levied for entry
‘into parts of the Licence Area arising out of specialized land use, such as national
parks or nature reserves, for purposes other than Petroleum Operations.

Cai

peas
THE REPUBLIC OF UGANDA
ARTICLE

Terminati

Agreement shall be deemed to have been. terminated if the Explorati
ice granted to Licensee pursuant to Article 3 and any Production Licen
ed to Licensee under Article 7 have either expired, or have under and
dance with the Act, or any relevant provision of this Agreement, b
ndered by the Licensee or been lawfully cancelled or terminated by
rnment, but save as aforesaid shall continue in full force and effect so long
see continues to hold, or has a pending application for, any of the sai
ces.

Government shall have the right to terminate this Agreement and a
yration Licence and Production Licences granted hereunder, upon givi
(30) days written notice of its intention to do so, if Licensee:

| fails to make any monetary payment required by law or under th
Agreement for a period of thirty (30) days after the due date for sui
payment unless Licensee is contesting the obligation to make suc
payment and has commenced arbitration proceedings in respect ther
pursuant to paragraph 26.1 in which case the period of thirty (30) da
after notice shall be counted from the date of issuance of an arbitratio:
award requiring Licensee to pay the amount in dispute;

? has otherwise committed a material breach of the terms and conditions o
this Agreement or any Licence granted pursuant to Articles 3 and 7;

3 fails to comply with the Act or any lawful acts, Regulations, orders
instructions issued by the Government or the terms of this Agreement; or

+ becomes bankrupt, or-goes into liquidation because of insolvency or makes:
a composition with its creditors.

; |
circumstances that would result in termination under paragraph 30.2.1 and)

2 are remedied by Licensee within the thirty (30) day period following the
> of termination as aforesaid, such termination shall not become effective.

67

30,4 If the circumstance or Circumstances that would result in termmation under .
paragraph 30.2.3 and 30.2.4-are remedied by Licensee within the sixty (60) day
Period following the notice of termination as aforesaid or where the breach cannot be
remedied within a sixty (60) day period, Licensee has commenced the works or steps
necessary to remedy such breach during such period and is diligently continuing such
works thereafter, or, where it is otherwise impossible to Tempdy such breach,
adequate €ompensation has been offered to and accepted by the Government in
respect thereof within such sixty (69) day period, such termination shall not become
effective.

30.5 If the circumstance or circumstances that would otherwise result in termination +
under paragraph 30.2.3 or 30.2.4 are the result of Force Majeure, then termination
shall not take place so long as such Force Majeure continues and for such period
thereafter as provided in Article 28.

30.6 Where two or more Persons constitute Licensee, this Agreement may not be
terminated:

30.6.1 pursuant to Paragraphs 30.2.1, 30.2.2 or 30.2.3 above where, in respect of
a liability which is a several liability, one or some only of the persons
constituting Licensee is in breach of the Provisions hereof or has so failed
in compliance provided that the Petroleum Operations continue in
accordance with the provisions of this Agreement.; or

30.6.2 pursuant to paragraph 30.2.4 above, where the bankruptcy, liquidation or
composition relates to one or some only of the persons constituting
Licensee, provided that the Petroleum Operations continue in accordance
with the provisions of this Agreement.

30.7 In any case falling under paragraph 30.6 above, the Government, subject to
paragraphs 30.3, 30.4 and 30.5 may, upon giving thirty (30) days written notice of
its intention to do so, terminate the Participating or Joint Venture Interest herein,
and in any related Licences, of the person or persons in breach, or which have
failed in compliance, or, as the case may be, have become bankrupt, gone into
liquidation or made a composition as aforesaid ("the Defaulting Party") but
nothing in this paragraph shall affect the rights and obligations of any other person
who constitutes Licensee which shall remain in full force and effect.

68

Party may di

fax. except

gnate by

Kampala
UGANDA

Attention:

Licensee:

‘eter Port
Mmsey
mel Islands, U.K.

Notices and othe:

deemed to have

nded as indicated below,

Nolice in w riting
Government:

Ministry of Ei
P.O. Box 72

HERITAGE: In the first instance to:

-imited

'44.(0) 14g] 727664, Fax:

to the other Party:

nergy and Mineral Development
70

Commissioner for Petroleum Exploration and Production
Telephone No:256-41-320714

Telefax No: 256-41-320437

44 (0) 1481 724662

And copied to:

U.K. Representative Office

11, Harbour Yard

Chelsea Harbour

London SW10 OXD, England

Tel: +44(0) 207 351 5555, Fax: +44 (0) 207 351 1122

For ENERGY AFRICA

Company Secretary

Energy Africa Uganda Limited

5 Parliament Square '
Castletown

Isle of Man 3

IM9 1LA

Tel: +44 (0) 1624827310, Fax: +44 (0) 1624 827301

And copied to:

Energy Africa Limited

21* Floor, Metropolitan Centre

7, Coen Steytler Avenue

P.O. Box 5544

Cape Town

Republic of South Africa

Tel: +27 21 400 7600, Fax: +27 21 400 7660

72

33.1

7779 EhUDEIU UF UGANDA
ARTICLE 33

Applicable Law

This agreement shall be governed by,

interpreted and Construed in accordance
with the laws of Uganda,
ARTICLE 36

Confidentiality

This Agreement and any confidential information of any Party hereto which
becomes known to the other Party in connection with the performance of this
Agreement shall not be published or disclosed to third parties without the former
Party's written consent, except as otherwise provided herein, and provided
however that such other Party may communicate confidential information to legal
counsel, accountants, other professional consultants, underwriters, lenders, agents,
licensees or shipping companies to the extent necessary in connection with this
Agreement, with the obligation of the Parties receiving such information to
maintain confidentiality, or to an agency of the government of the country of
Licensee having authority to require such disclosure.

The terms “confidential information" as used herein shall mean information
identified as "confidential" by the Party originally in Possession of it and disclosed
to the other Party, excluding information previously known to the other Party or
information which is publicly known (except through disclosure of the other Party
in violation of this Article) or information that comes into the Possession of such
other Party other than through a breach of this confidentiality undertaking.

Except as otherwise provided in Article 8, the confidentiality obligations of this

Article shall expire upon relinquishment of the area to which the information
relates.

16 ~ _

IN WITNESS WHEREOEF, the Parties hereto have caused this Agreement prepared in
the Republic of Uganda in the English language to be executed in six (6) originals by their
respective duly authorised representatives as of the day and year first above written

Signed for and on behalf of
The Government of Uganda
By:-—---

HON. SYDA BBUMB.
MINISTER OF ENERGY AND MINERAL DEVELOPMENT

In the presence of.
Signature:

Name:

Signed for and on behalf of
Licensee:
Heritage Oil and Gas Limited '

" Signature:

In the presence of.

Name-_:
Energy Africa Uganda Limited

Signature:

Name:

n the presence of:
Signature:

Name:

78

\rea 3A comprises some 3,77
long its outer margin by a c
-al points and Co-ordinates:

Jganda / Democratic Republic
30° 15’E to
30° 15’E to
30° 25'E to
30° 25’'E to
30° 30'E to
30° 30’E to
30° 35’E to
30° 35’E to
30° 40’E to
30° 40'E to
30° 45’E to
30° 45'E to =

30° SC'E to then’ “"
dint due North to the Uganda/D)

2a 3A excludes the retained area
ises some 11.0 square Lilamat~.
ANNEX B-1 -

- Form of Exploration Licence

______, Ministet of Energy and Mineral Development, pursuant
ie powers conferred upon. me dy Section 8 of the Petroleum (Exploration and
uction) Act chapter 150 Laws of Uganda 2000 ("the Act") hereby grant to
beseithanes » 4 company duly organised and existing under the laws of
Ai —____: ("Licensee") this Exploration Licence to conduct Exploration
ations within and with respect to the Contract Area, described in the Production
ng Agreement entered into by and between the Government of the Republic of
ida and Licensee, dated » 200___ ("the Agreement"), hereby conferring upon
isee the exclusive right to explore for petroleum in the said Contract Area and to
on such operations and execute such works as necessary for that purpose for a term
] years from the Effective Date hereof, [subject to renewal] in accordance
the provisions of the Act and the terms and conditions of said Agreement, which
3an integral part of this Licence.

VITNESS WHEREOF, | have granted the licence aforesaid with effect from
_—__, 200___ and set out my hand and seal this ‘day of 200

4

‘ter of Energy and Mineral Development.
‘ments:

cription of Exploration Area(s)
» of Exploration Area(s)

80

Ls

Audit and Inspection Rights of Government

(a)

The Government shall have the right, upon fifteen (15) days' prior written
notice to Licensee, to audit directly or through an independent accountant,
at its own cost, Licensees” accounts and records maintained in relation to
the Petroleum Operations carried out hereunder with Tespect to each
Calendar Year within twenty four (24) Calendar Months after the closure
of the subject year's accounts. Notice of any exception to Licensee's
accounts of any Calendar Year must be notified to Licensee within thirty
(30) Calendar Months of the closure of the subject year’s accounts.

For purposes of auditing, the Government may examine and verify at
reasonable times all charges and credits relating to the Petroleum
Operations such as books of account, accounting entries, material records
and inventories, vouchers, payrolls, invoices and any other documents,
correspondence and records necessary to audit and verify the charges and
credits. Furthermore, the auditors shall have the right in connection with
such audit to visit and inspect at reasonable times all sites, plants,
facilities, warehouses and offices of Licensee directly or indirectly serving
the Petroleum Operations including visiting personnel associated with
those operations. i

If the Government desires verification of charges representing a
proportionate share in. the. cost: of .Licensee's activities other than those
carried out hereunder, it may require such verification to the extent
Licensee is able to present the required information without infringing the
confidential or proprietary nature of such information. In the event that
such infringement would occur, the Government may require Licensee (at
Licensee's expense) to obtain an audit certificate from an independent
external auditor of international standing (selected by Licensee and
acceptabl2 to the Government) verifying such charge(s). If Government
desires verification of charges from Affiliates of Licensee, Licensee shall,
upon the Government's request and at Licensee's expense, obtain an audit
certificate to such effect from the statutory auditors of the Affiliate
concemed attesting that such rates do not include a profit element and have
been consistently and reasonably applied. However, the percentage rates
to be applied pursuant to paragraph 2.5(b) of this Accounting Procedure
will not be subject to audit.

86

pe:
THE REPUBLIC OF UGANDA

(b) The Government shall make every reasonable effort to conduct audits in a
manner, which will result in the minimum of inconvenience to Licensee.
Licensee shall make cvery reasonable effort to co-operate with the
Government and its Statutory auditors or the independent auditors, as the
case may be, will provide reasonable facilities and assistance. Subject to
the provisions of Paragraph 1.5(c) hereunder, only. one audit may be
carried out by the Government in respect of the accounts for any single

Calendar Year. ,

(c) Any Government audit shall be completed within (6) Calendar Months of

Such further investigation shall be commenced within thirty (30) days and

be concluded within sixty (60) days of the receipt of such reply and the

Teport related to such further investigation shall be circulated within ninety

(90) days of the conclusion of such further investigation. All adjustments

resulting from an audit, as agreed between Licensee and the Government,

shall be made promptly by Licensee and be reported to the Government.

Any unresolved dispute arising in connection with an audit shall be .
referred to the Advisory Committee and if not resolved thereby shall be

referred for expert determination pursuant to paragraph 26 of the
Agreement.

(4) Without prejudice to the finality of matters as described in subsection

t 1.5(a), all documents referred to in that subSeetion shall be maintained by

- ‘the Licensee and made available for inspection by Government for five (5)
Calendar Years following their date of issue. A

i:

se

(c) All information obtained by the Government pursuant to the provisions of
this paragraph 1.5 shall be Subject to the confidentiality requirements
specified in paragraphs 36.1 and 36.2 of this Agreement. ~

j 6+ Accrual Basis

All books, accounts and records shall be prepared on an accrual basis. Contract
{ Revenues shall be attributed to the accounting period in which they are earned,
| ; and costs and expenses to the accounting period in which they are incurred,

without the need to distinguish whether cash is received or disbursed in

} { connection with a particular transaction. Costs and expenses shall be deemed to

} | have been incurred, in the case of physical items, in the accounting period when

Licensee acquires title thereto, and in the case of services, in the accounting

period when such services are performed.
1

7 Arms Length Transactions

| Except as may be otherwise agreed in writing between the Government and
Licensee or as may be provided in Article 13 of the Agreement, all transactions

} giving rise to revenues, costs or expenses under this Agreement which will be

| credited or charged to the books, accounts, records and reports prepared,
maintained or submitted hereunder’ shall"be conducted at arm's length or on such a
basis as will assure that all such revenues, costs or expenses will not be materially

| higher or lower, as the case may be, than would result from a transaction
conducted at arms length on a competitive basis with third parties.

Allocation of Shared Costs

Yo the extent that costs and expenses are incurred by Licensee in respect of

{ activities which would only in part qualify as Contract Expenses hereunder, such
costs and expenses shall be allocated to the books, accounts, records and reports
maintained hereunder in such a manner as to avoid any duplication of cost, to
fairly and equitably reflect the costs attributable to Petroleum Operations carried
out hereunder and to exclude any costs and expenses which should otherwise be
allocated to those activities which would not constitute Petroleum Operations
hereunder.

88
Classification, Definition and Allocation

ontract Expenses incurred in connection with Petroleu
“reunder shall be classified, defined and allocated as follows;

'xploration Expenditures are all necessary, appropriat«
allocated indirect costs incurred in the search for Petr
Discoveries in the Contract Area, including:

(a)

(b)

(c)

_(d)

(¢)

aerial, geophysical, geochemical, palae
topographical and seismic Surveys and studies ar

core hole drilling and water well drilling;

labour, materials and services used in drilling
finding new Petroleum Reservoirs or for the p

facilities used solely in Support of these purpose
and purchased geological and geophysical informa

a portion of all Service Costs (as hereinafter
BRT es ACR NL Th eS aR Tae
wv
to

THE REPUBLIC OF UGANDA

Development and Production Expenditures shall consist of all necessa Ys

appropriate and economical expenditures (other than those referred to in
paragraph 2.3) incurred in Development Operations in relation to a Development
Area including:

(a)

(b)

(c)

(d)

drilling wells which are completed as producing wells and drilling wells
for purposes of producing a Petroleum Reservoir already discovered
provided such wells are completed as producing wells;

completing those wells wescribed in paragraph 2.1(c) by way of |
installation of casing or equipment or otherwise after a well has been
drilled for the purpose of bringing the well into use as a producing well;

the costs of field facilities including field gathering systems, field
production and treatment units, wellhead equipment, subsurface
equipment, Natural Gas separation facilities, enhanced recovery systems, ”
offshore platforms, Petroleum storage facilities in the field and related
facilities, and field access roads for production activities;

the costs of transportation, facilities installed up to the Delivery Point,
including but not limited to pipelines, compressors, and storage facilities;

engineering and design studies for field facilities;

a portior of all Service Costs allocated to the Development Operations on
an equitable basis and consistently applied:

a portion of all General and Administrative Expenses allocated to the
Development Operations based on projected budget expenditures which
will be adjusted to actual expenditures at Calendar Year end; and

any other expenditure incurred in Development Operations prior to the
commencement of Commercial Production in a Development Area, other
than those incurred in respect of operations: carried out beyond the
Delivery Point. ; R ; 4

3 Operating Expenses are all necessary, appropriate and economical expenditures
~ incurred in the Petroleum .Operations hereunder after the start of the Commercial
-Production (but including intangible drilling costs such’as, but not limited to, labour,

91

Bee PER aged CAS tt]
ee Se A and 2.2(f) and (g) above; Operating Expenses shall n
riff charges, if any, imposed by the Pipeline Company associated wi
Petroleum from the Delivery Point to the seaboard termi. al point o

Service Costs are all necessary, appropriate and « -onomical
expenditures in Support of the Petroleum Operation ; including
warehouse, piers, marine vessels, vehicles, motoris-d rolling
fire and security stations, workshops, water and sewage pl;
housing, community and recreational facilities and ‘urniture, t
used in these activities. Service Costs in any Caler ‘ar Year sh
Costs incurred in such year to purchase and/or con ‘ruct said {
annual costs to maintain and operate the same. All Service Cos
allocated as specified in subparagraphs 2.1(e), 2.2(f) and 2

Expenditures, Development and Production | xpenditures
Expenses,

General and Administrative Expenses

(a) All main Office, field office and associate 4 general a:
costs incurred in relation to Petroleum © erations, ir
limited to, supervisory, accounting and emp} yee relation
out by Licensee iri Uganda. °°" -

(b) (i) Licensee's Affiliated Companies’ borsonnel anc
‘ (other than those otherwise provide: for in parag;

this Annex) incurred in connection ». ith the Petro
carried out hereunder, and

(ii) Reasonable travel expenses of such Affiliat
personnel in the general and adm: istrative cat
subparagraph (i) above, in conr ction with
Operations carried out hereunder,

92
3.1

3.2

Tax Accounting Principles i

SECTION 3

Income Tax and Allowal
Contract Expenditu

The following tax accounting principles shall apply:

3.1.1

Taxable Parties

Income Tax shall be assessed on the basis of the Taxable Income
of all corporations, individuals, Partners, joint ventures, associates
or other entities comprising Licensee from Petroleum Operations
hereunder in accordance with the laws of Uganda.

Consolidation Principles

Income Tax in each Tax Year shall be assessed on the basis of the
Aggregate Contract Revenues derived from, and allowable

Contract Expenditures incurred in, the Petroleum Operations
carried out hereunder.

Carry Forward of Losses c
Commencing with the Tax Year in which initial Commercial
Production commences, any deductions for Income Tax Purposes
in respect of Allowable Contract Expenditures which remain
unrecovered in any Tax Year from Contract Revenues shall be
treated as an operating loss and may be carried forward as an

allowable deduction to subsequent Tax Years until fully recovered
from Contract Revenues.

Classification of Expenditures for Income Tax Purposes

Contract Expenses shall be classified as follows for Income Tax purposes:

THE REPUBLIC OF UGANDA

3.2.1 Petroleum Capital Expenditures
Petroleum Capital Expenditures are those Contract Expenses which
fall within the category of Development and Production
Expenditures as described in paragraph 2.2 of this Annex "C".

3.2.2 Petroleum Operating Expenditures

Petroleum Operating Expenditures are those Contract Expenses
which fall within the categories of Exploration Expenditure and
Operating Expenses as described in paragraphs 2.1 and 2.3 of this
Annex "€". 3

Capital Allowances

Petroleum Capital Expenditures, as defined in paragraph 3.2.1 of this Annex "C",
shall be depreciated for Income Tax purposes. In determining the amount of
depreciation which is allowable as a deduction in any Tax Year, the following
principles shall apply: ' '

3.3.1 Petroleum Capital Expenditures will be depreciated using the straight lihe
method over six (6) years, save in respect of those expenditures referred to
in subparagraph 2.2(d) of this Annex "C" which will be depreciated on a
“unit of production" basis. The "unit of production” depreciation charge in
each ‘Tax Year shall be determined by dividing the total expenditure
referred to in subparagraph 2.2(d) which remains unrecovered at the
beginning of each such year by the then recoverable reserves (in barrels of
oil or barrels of oil equivalent) in the Contract Area and multiplying the
resulting figure by the toial number of barrels of oil produced in the Tax
Year in questign. ;

3.3.2 Deductions with respect to the depreciation of Petroleum Capital
Expenditures shall be allowable commencing with (a) the Tax Year in
which the capital asset is placed into service or if the Capital Expenditure
does not relate to an asset which normally has a useful life beyond the year
in which it is placed in service, “the Tax Year in which the capital
expenditure is incurred or (b} the Tax Year in which Commercial
Production commences from the Contract Area, whichever is later.

95

41

S03
THE REPUBLIC OF UGANDA
SECTION 4

Costs, Expenses, Expenditures and
Credits of the Licensee

Costs Recoverable Without Further Approval of the Government

Subject to the provisions of the Agreement, Licensee shall bear and pay the
following costs and expenses in respect of the Petroleum Operations. These costs
and expenses will be classified under the headings referred to in paragraph 2 of
this Annex. They are ‘recoverable Contract Expenses by Licensee under the
Agreement. 5

(a) Surface Rights ;

This covers all direct costs attributable to the acquisition, renewal or
relinquishment of surfave rights acquired and maintained in force for the
Contract Area. :

(b) Labour and Associated Labour Costs

(0) gross salarics and wages including bonuses and cost of living,
housing and other customary allowance afforded to expatriate
employees in similar operations elsewhere of Licensee's employees
directly engaged in the Petroleum Operations, irrespective of the
location of such employees;

(ii) Licensee's costs regarding sickness and disability payments
applicable to the salaries and wages chargeable under subparagraph
(i) above;

(iii) expenses or contributions made pursuant to assessments or
obligations imposed under the, laws of the Republic of Uganda
which are applicable to Licensee's cost of salaries and wages
chargeable under (i) above; ~ .

97

(vi)

(vii)

(c)

(d)

(©)
0)

3 |

Licensee's cost of established
hospitalisation, Pensions, stock pu

plans for employees' life Insurane
rchase and thriti plans and other
|
benef ]
|
(vy)

ployces of" Licensed
luding those made for travel

(vi) any personal income taxes of the R

public of Uganda incurred by.
employees of Licensee a;

ind paid or reimbursed by Licensee.

®, Camps, Warehouses and other facilities

stent and equitable
Licensee's other

Transpo tation

The cos! of transportation of employees,
necessar - for the conduct of t

Charge. for Services

quipment, materials and supplies’
he Petroleum Operations,

Third Paty Contracts

98
(ii)

(ii)

THE REPUBLIC OF UGANDA

prices paid by Licensee are in line with those generally charged by other
international or domestic suppliers for comparable work and services.

Affiliated Companies of Licensee

Without prejudice to the charges to be made in accordance with paragraph
2.5 of this Annex, in the case of specific services rendered to the
Petroleum Operations under contract with, and invoiced to, Licensee by an
Affiliated Company of Licensee, the allowable charges will be based on
actual costs without profits, will be-no higher than the most favourable
prices charged by the Affiliated Company to third parties for comparable
services under similar terms and conditions.elsewhere, will be included in
any budget submitted to the Advisory Committee pursuant to Article 5 of
the Agreement and will not exceed the’ charges billed to any Joint
Operations in respect of such services pursuant to any Joint Operating
Agreement relating to the Petroleum Operations carried out hereunder.
The Licensee will, if requested by Government, specify the amount of such
charges which represents an allocated proportion of the general material,
management, technical and other costs of the Affiliated Company, and the
amount which is the direct cost of providing the services concemed. If
necessary (but subject to the provision of patagraph 1.5(a) of this Annex),
certified evidence regarding the basis of prices charged may be obtained
from the auditors of the Affiliated Company.

Material
General

So far as is practicable and consistent with efficient and economical
operation, only such material shall be purchased or furnished by Licensee
for use in the Petroleum Operations as may be required for use in the
reasonably foreseeable future and the accumulation of surplus sos will
be avoided.

Warranty of Material :
Li icensee does not warrant material beyond the supplier's or manufacturer's
guarantee and, in case of defective material or equipment, any adjustment

received by Licensee from the suppliers/manufacturers or their agents will
be credited to the accounts under the Agreement.

99

(iii) “Value of Material Charged to the Accounts Under the Agreement
(a) Except as otherwise Provided in subparagraph (b) below, Material
purchased by Licensee for use in the Petroleum Operations shall be
valued to include the invoice Price less trade and cash discounts (if
any), purchase and procurement fees plus fre ight and forwarding
charges between point of supply and point of shipment, loading and
inloading fees, dock charges, forw arding and documentation fees,
racking costs, freight to Port of destination, surance, taxes.
ustoms duties, Consular fees, other tems chargeable: g ai
ported — material and where practicable handling and
‘ransportation expenses from Point of 'mportation to warehouse or
erating site, and its costs Should not ¢ eed those currently
Prevailing in normal arms length transactions on the open market,

(b) Materials Purchased from Affiliated Companies of | icensee shall
be charged at Prices not higher than the following:

(1) New Material (Condition " ") shall be valued at the current
% international Price which should not exceed the price Prevailing in
normal arms length transactions

(2) Used Material (Conditions "BR" and "C")

(i) Material which is in sound and serviceable Condition and is
Suitable for reuse for its Original function Without
reconditioning shall be classified as Condition "BR" and
Priced at Seventy-five percent (75%) of the Current price of
new material defined in Subparagraph (1) above,

(ii) Material which cannot be classified as Condition "BY but
which after repair and reconditioning wil} be further
SerViceable for Original function as §00d secondhand!
material (Condition "B") shall be Classified as Condition
"C" and Priced at fifty Percent (50%) of the current price of
- new matetial as defined in subparagraph ( 1) above.

100

(i)

m0)

(k)

Agreement unless such costs have resulted so! ly from an act of willful
misconduct or negligence of Licensce.

Legal Expenses x

All costs and expenses of litigation and legal 0: :elated services necessary
or expedient for the producing, perfecting, rete \ion and protection of the
Contract Area, and in defending or prosecuti § lawsuits involving the
Area or any third party claim arising out of activ ‘ties under the Agreement,
or sums paid in respect of legal services necc sary or expedient for the
protection of the interest of Licensee are re overable. Where legal

compensation will be included instead under subparagraph 4.1(b) or 4.1(d)
above, as applicable.

Training Costs.

General and Administrative Expenses’ - i

The costs described in subparagraph 2.5(a) and the charge described in
subsection 2.5(b).

iain

——<—

Pi ee ce

if

(n)

(0)

()

(q)

be -
THE REPUBLIC OF UGANDA

(m)Commissions paid to intermediaries by Licensee unless such commissions

exceed the levels usually paid in the international oil industry under similar
conditions in which event the approval of the Government shall be required,
which approval shall not be unreasonably withheld.

Expenditure on research “into and development of new equipment,
material and techniques for use in searching for development and
producing Petroleum directly related to the conduct of Petroleum
Operations carried out under this Agreement.

‘Ecological and environmental charges: Costs for all measures taken to
“avoid waste and prevent damage or pollution in the*conduct of the
Petroleum Operations. :

Leasing expenses: Costs incurred in connection with the leasing of

property and equipment provided that such costs do not exceed

prevailing commercial rates and that any such leasing arrangements are

concluded with parties which are not Affiliated Companies of Licensee.
’ '

, Communication charges: Costs of acquiring, leasing, operating and
maintaining communication systems including, but not fimited to, radio,
telephone, telecopier and e-mail systems.

Costs not Recoverable under the Agreement

(a)
(b)

(c)

Costs incurred before the Effective Date.

Petroleum marketing or transportation tariff charges incurred beyond the
Delivery Point.

i '

The costs associated with the provision of the Bank Guarantee pursuant to
paragraph 4.7 of the Agreement and any payments made thereunder in
respect of failure by Licensee to comply with its contractual obligations
under the Agreement (and any other amounts spent on indemnities with
regard to fulfillment of contractual obligations by Licensee).

103

44

(d) Legal and other costs of arbitration and the independent expert in respect
of any dispute referred for determination pursuant to Article 26 of the
Agreement. i,

(c) Income Tax imposed on in accordance with the laws of Uganda,

() ‘The Government Production Share determined pursuant to Article 13 of
the Agreement,

(x) Fines and penalties imposed by Courts of Law of the Republic of Uganda.

(h) Costs incurred as a result of Willful Misconduct or Gross Negligence of
Licensee; and

{i) Interest incurred on loans raised by Licensee to finance Exploration
Operations,

Other Costs and Expenses

Other costs and expenses not covered or dealt with in the Provisions of this
paragraph and which are incurred by Licensee for the necessary and proper
conduct of Petroleum Operations are recoverable.

Credits Under the Agreement

The net proceeds of the following transactions will be credited to the accounts
under the Agreement:

(a) The net proceeds of any insurance or claim in connection with the

charged to the accounts under the Agreement.

(b) Revenue received from outside for the use of Property or assets charged to
the aecounts under the Agreement.

(c) Any adjustment received by Licensee from the supplicrs/manufacturers or
their agents in connection with a defective material the cost of which was
previously charged by Licensee to the accounts under the Agreement.

sania his

|

ANNEX D-|
. Performance Bond

(Date)
Ministry of Energy and Mineral Development
'- POBox 7270

Kampala
Republic of Uganda

PERFORM

By this Bond we ~
teferred to as the Surety) are
REPUBLIC OF UGANDA
Development of P.O. Box 727
the full 4nd just su
————) only to th,

and done the Surety bing thems.
firmly by these Presents,

=~ ~ for, @mong other things
Particularly shown j i —
for Year -.... i i

i ‘enor of the said
default by the Lic they Surely shal] Satisfy and
lischarge the damage Sustained by the Government thereby not ©xceeding of United
States Dollars Bare US: :)
bligation shall be nul] and void otherwise

only then this
se it shall Temain in full force and Virtue,

ios wk .

